Citation Nr: 1024501	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck claimed to be the result of 
physical therapy performed at the Department of Veterans 
Affairs Medical Center in Grand Island, Nebraska.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right arm claimed to be the 
result of physical therapy performed at the Department of 
Veterans Affairs Medical Center in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

In February 2009, the Board remanded the issues on appeal for 
further development.  Pursuant to the remand directives, 
available VA treatment records from the Grand Island and 
Lincoln VA Medical Centers for the period from January 1, 
1995 to December 31, 1999, were requested and received in 
March and June 2009 and a VA medical opinion was obtained in 
July 2009.  In October 2009, the Board remanded the matters 
for additional VA treatment records and to afford the Veteran 
another VA examination.  The record reflects that all 
available VA treatment records for the period in question 
have been received and VA examinations were obtained in 
February 2010.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's February and 
October 2009 remands with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record does not show 
that the Veteran received an additional disability of the 
neck as the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska.

3.  The competent medical evidence of record does not show 
that the Veteran received an additional disability of the 
right arm as the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the neck claimed 
to be the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


2.  The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the right arm 
claimed to be the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in September 2006 with regard to 
the claims.  The letter addressed all of the notice elements 
and was sent prior to the initial unfavorable decision by the 
AOJ in December 2006.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims.  All available 
identified service treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  In this regard, in the October 2009 remand, the 
Board requested a September 1997 EMG study; January/February 
1998 EMG study; March/April 1998 CT scan referenced in the 
April 1998 notation from Dr. Bence; and October 1998 EMG 
study.  The October 1998 EMG study was associated with the 
claims file.  In November 2009, the RO requested the record 
from the VAMC.  A November 2009 report of general information 
reflected that the records requested pursuant to the February 
2009 Board remand from January 1995 to December 1999 were all 
that were able and there are no additional records to be 
sent.  All records would be duplicative.  A formal finding of 
unavailability was associated with the claims file in 
December 2009.  In December 2009, the Veteran was requested 
to submit the records in question and in December 2009, he 
replied that he did not have them.  Accordingly, the Board 
finds that additional efforts to obtain the above referenced 
records would be futile and that the Board has complied with 
its duties to assist with obtaining these records.  38 C.F.R. 
§ 3.159(c)(2).  

Pursuant to the Board's October 2009 remand, VA examinations 
with respect to the claims were obtained in February 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of relevant 
medical records in the Veteran's claims file.  It considered 
all of the pertinent evidence of record, to include the 
Veteran's medical records and statements, and provides a 
complete rationale for the opinion stated.  There is adequate 
medical evidence of record to make a determination in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

The Board observes the Veteran's representative's arguments 
made in April 2010 that the February 2010 VA examinations and 
opinion are not adequate.  The representative asserts that 
the examiner's conclusion that the traction injury was short 
term was vague and misleading and addresses the future 
development of the Veteran's condition and not the 
progression as the result of the traction injury.  The Board 
does not agree.  The examiner's conclusion was that "the 
traction injury that had occurred may have exacerbated his 
symptoms over the short term, but over the past 10 years, we 
expect his disease process to continue to progress as it ahs 
based on his medical documentation.  Thus, I feel it is less 
likely that (than) not that the incident that occurred at 
physical therapy lead to significant long term or additional 
disability of the neck or the right arm."  As will be 
discussed more fully below, the VA examiner conceded that the 
Veteran suffered an injury during VA physical therapy in 
1998, which is approximately 10 years ago.  Despite the 
representative's contentions, the examiner did address the 
progression of the Veteran's disability as the result of the 
traction injury over the past 10 years.  Further, despite the 
representative's allegations that the VA examiner did not 
consider the April 1998 findings and January 2009 impressions 
as requested by the October 2009 remand, the February 2010 VA 
examination report for peripheral nerves specifically 
mentions the April 1998 findings of Dr. Bence as well as the 
C5-6 ruptured disc image and the January 2009 x-rays which 
showed degenerative disk disease most advanced at C5-C6 with 
retrolisthesis.  Thus, the VA examiner did comply with the 
Board's request to address these records.  In sum, the Board 
concludes that the VA examiner addressed all of the pertinent 
evidence of record and as will be discussed more fully below, 
provided an adequate rationale for his conclusions that is 
supported by the evidence of record.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation and DIC for a qualifying disability or death of 
a veteran in the same manner as if such disability or death 
were service-connected.  See also 38 C.F.R. § 3.361.  For 
claims filed after October 1, 1997, the disability or death 
must be caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA, and 
the proximate cause of the disability or death was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability or death 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as a result of VA care, the 
evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the 
disability or death must not be the result of the veteran's 
failure to follow properly given medical instructions.  38 
U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation under 38 U.S.C.A. § 
1151 for additional disability of the neck or right arm 
claimed to be the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska.

The Veteran contends that he incurred additional disability 
of the neck and right arm as a result of physical therapy he 
received at the Grand Island VA Medical Center (VAMC).  The 
Veteran indicated that during his physical therapy, a 
traction-like device was used to stretch his neck.  During 
such therapy, he recalls feeling a snap and being unable to 
move for several minutes.  The Veteran indicated that within 
a couple of weeks of that therapy, he was seen at the Lincoln 
VA Medical Center where his treating physician, Dr. Bence, 
reviewed the results of a recently-performed MRI study.  The 
Veteran recalled that after reviewing the result of the 
study, Dr. Bence advised him that when he had received 
traction therapy, the arthritic formations around his C5-6 
vertebrae separated, resulting in a "J" shaped fracture.  The 
Veteran indicated that he had since developed numbness and 
tingling in his right arm, which he believed was due to the 
"cervical fracture."

A review of the medical evidence of record pertaining to the 
Veteran's claims reflects that on several occasions beginning 
in approximately August 1995, the Veteran was seen by Dr. 
Pinto in connection with various complaints, including neck 
and back pain.  In September 1995, a radiographic study 
showed C5-C 6 degenerative disc disease (DDD).  In May 1997, 
a radiograph study found no additional abnormalities since 
the September 1995 study.  A December 1997 record noted that 
the Veteran originally sought treatment for pain in his neck 
and left arm and numbness in the left hand but currently had 
pain and burning in his right hand, arm, and neck.  He 
reported this began after his September 1997 EMG study.  No 
masses were palpitated at the nape of the neck but his neck 
was reddened and painful to touch.  

Physical therapy records dated in January 1998 revealed that 
the Veteran received traction therapy on his neck.  A 
physical therapy note reflected that the treating diagnosis 
was right nerve impingement at C5-C6.  The Veteran reported 
pain and numbness in his right upper extremity and numbness 
in his left lower and upper extremities.  The right sided 
pain had been occurring for three months duration.  The 
assessment was numbing and tingling in right upper extremity 
and numbing in the left upper and lower extremities.  During 
one session, the Veteran reported that his right arm tingled 
and hurt but the sharp pain was gone.  It was noted that 
treatment had increased the pain a few times and the left arm 
was starting to go numb at the shoulder.  His condition was 
not better but not worse.  The treatment was moist heat to 
cervical spine followed by cervical traction (c-tx).  The 
assessment was restricted cervical range of motion, pain down 
the right upper extremity, and radicular symptoms to the 
right arm.  His rehabilitation potential was assessed as 
good.  The last physical therapy note of record stated that 
the Veteran's neck was getting worse and that the treatment 
seemed to be making it worse.  The moist heat provided 
temporary relief, but when the pain returned it was worse 
than before the moist heat.  The Veteran did not want any 
more therapy because it was not helping.  The report 
summarized that the Veteran began physical therapy on January 
6, 1998 for cervical pain with radiation to his right upper 
extremity, as reflected above.  He was treated six times.  
His goals were not met and his symptoms increased since 
beginning therapy.  The plan was to discontinue therapy 
because it was not effective and to send a consultation to 
the Lincoln VAMC for an orthopedic evaluation.  

A February 1998 neurology consultation reflected that the 
Veteran stated that following electrodiagnostic studies a 
couple of weeks ago he had more problems with his right arm.  
The EMG was noted to show no abnormality.  The impression was 
cervical degenerative disease with C5/6 symptoms to the 
right.  An April 1998 MRI indicated disc bulges at C4-C5, C5-
C6, causing mild stenosis.  An April 1998 notation from Dr. 
Bence indicated that he reviewed a CT scan which showed a C5-
C6 ruptured disc.  However, the CT scan interpreted by Dr. 
Bence is not of record.  A February 1999 record indicated 
that the Veteran had a history of lesion of the ulnar nerve 
and cervical spondylolis.  The examiner stated that the 
Veteran had EMGs since 1995 that were all negative with the 
last EMG in October 1998.  A February 2006 EMG consultation 
note showed C6 radiculopathy with superimposed right carpal 
tunnel syndrome.  

Pursuant to the February 2009 remand, the Board underwent a 
VA examination in July 2009.  The examiner commented that in 
January 1998, physical therapy notes stated that the Veteran 
had therapy that worsened his pain with cervical traction and 
he refused further therapy.  The Veteran reported that when 
traction began, there was a sudden jerk that left him stunned 
for 10-15 minutes and this was the beginning of the severe 
pain.  An October 2005 radiograph report, which showed 
osteoarthritis involving C5-C6 and straightening of the 
normal cervical lordosis, and a December 2005 MRI, which 
revealed DDD at C4-C5, worse at C5-C6 where moderate central 
stenosis was present, were referenced.  A July 2009 report of 
the cervical spine showed an impression of DDD most advanced 
at C5-C6 with minimal retrolisthesis, disc space narrowing, 
and anterior osteophyte formation.  Vertebral bodies were 
normal in stature, with no evidence of fracture.  The 
examiner noted that the Veteran's initial right sided pain 
began in May 1997 and worsened severely with physical therapy 
until January 1998.  The examiner concluded that it appeared 
that the Veteran sustained additional disability during 
physical therapy in 1998.  The examiner added that the 
therapy was ordered for a justified reason and was properly 
applied but something happened to cause severe pain and 
disability at that time.  The examiner could find no evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing the physical therapy in question or an event not 
reasonably foreseeable.  

Pursuant to the October 2009 remand, the Veteran underwent 
two additional VA examinations in February 2010.  VA examiner 
I.W. reviewed the Veteran's claims file and performed a 
physical examination.  Dr. I.W. indicated that he discussed 
the issue at great length with the Veteran and his wife and 
reviewed all the records in the two volume claims file to 
include the physical therapy records.  Dr. I.W. noted that 
the Veteran would be examined by an orthopedist who would be 
addressing the matter in more detail.

Later that same month, the Veteran was examined by VA 
examiner R.A.  Dr. R.A. referenced the 1997 and 1998 records 
that demonstrate the Veteran's complaints of neck stiffness 
for which he was treated.  Dr. R.A. noted that prior to 
physical therapy, the Veteran was diagnosed as having mild 
degeneration of the cervical spine which resulted in 
stiffness.  After the physical therapy, the Veteran reported 
and the evidence from Dr. Bence in April 1998 documented neck 
pain radiating down the right side and the right arm with 
significant foraminal depression test on the side.  Imaging 
showed spinal stenosis and C5-6 ruptured disk; however, it 
was central and not compressing any neural foramina.  The 
Veteran's current examination findings were consistent with 
weakness in the radial aspect of his hand as well as weakness 
in his biceps and triceps with diminished deep tendon 
reflexes.  X-rays demonstrated DDD most advanced at C5-6 with 
retrolisthesis, disk space narrowing, anterior osteophyte 
formation, and image is consistent with stenosis.  

The examiner stated that although a record documenting the 
incident described by the Veteran was not of record, the fact 
that the Veteran's report of the injury was consistent with 
his medical records led the examiner to believe that the 
incident did occur.  However, the Veteran was demonstrating 
signs and symptoms consistent with degenerative disease of 
his cervical spine and likely stenosis at the time of his 
referral to physical therapy.  This is a disease process with 
a natural history of progression and if this incident would 
not have occurred, the examiner stated that he could not 
without medical certainly determine that his ultimate result 
would be different than it is currently.  The traction injury 
that occurred may have exacerbated his symptoms over the 
short term, but over the past 10 years, his disease process 
was expected to continue to progress as it has based on his 
medical documentation.  Thus, the examiner opined that it was 
less likely than not that the incident that occurred at 
physical therapy led to significant long term or additional 
disability of the neck or the right arm.  

The Board will begin with an analysis as to whether the 
Veteran has an additional disability as a result of VA care.  
The Board concludes that the competent evidence of record 
reflects that he does not.  In this regard, the Board does 
not dispute that following the onset of physical therapy in 
January 1998, something happened during a session that caused 
an increase in his symptomatology.  As outlined above, the 
Veteran originally sought physical therapy for pain in his 
neck and arms.  The physical therapy records document the 
Veteran's reports that his neck was getting worse, that his 
goals were not met, and that his symptoms increased since 
beginning therapy.  Thus, it is not an issue of whether 
something occurred during VA treatment.  

As reflected above, a September 1995 radiographic study 
showed C5-C6 DDD and that the Veteran complained of pain his 
neck and burning of his right arm and neck in September 1997 
before he began physical therapy in January 1998.  The 
treating diagnosis at the beginning of therapy was right 
nerve impingement at C5-C6.  During the course of physical 
therapy, he was found to have cervical degenerative disease 
with C5/6 symptoms to the right and disc bulges C4-C5 and C5-
C6 causing mild stenosis.  Currently, the diagnosis is DDD 
most advanced at C5-6 with retrolisthesis, disk space 
narrowing, anterior osteophyte formation, consistent with 
stenosis.  

Following review of the aforementioned evidence by two VA 
examiners in February 2010, Dr. R.A. concluded that the 
Veteran was demonstrating signs and symptoms consistent with 
degenerative disease of his cervical spine and likely 
stenosis at the time of his referral to physical therapy.  
Importantly, Dr. R.A. informed that this is a disease process 
with a natural history of progression.  He was unable to 
state if the Veteran's current disorder would have been any 
different without physical therapy.  The Board finds the 
examiner's conclusion that the traction injury that occurred 
may have exacerbated the Veteran's symptoms over the short 
term, but over the past 10 years, his disease process was 
expected to continue to progress as it has based on his 
medical documentation.  Thus, the examiner opined that it was 
less likely than not that the incident that occurred at 
physical therapy led to significant long term or additional 
disability of the neck or the right arm.  

The Board affords this examiner's opinion great probative 
value.  The examiner referenced physical therapy records in 
the course of his examination.  The opinion is based on the 
examiner's expertise as an orthopedist.  Thus, although the 
Veteran's pre-physical therapy disorder appears to have 
worsened since the physical therapy, it cannot be concluded 
that the physical therapy was a causal factor.  38 C.F.R. § 
3.361(c)(1).  Rather, it appears that although physical 
therapy caused a temporary increase in symptomatology, the 
degenerative disc process progressed as expected.  Although 
the Veteran might sincerely believe that the therapy he 
received caused an additional disability, he is not qualified 
to make this determination.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Accordingly, as the competent medical evidence does not 
establish the presence of an additional disability as the 
result of VA care, the claims cannot be granted.  Thus, it is 
not necessary to discuss whether carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or whether 
there was an event that was not reasonably foreseeable.  
Therefore, the claims cannot be granted under the provisions 
of 38 U.S.C.A. § 1151.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck claimed to be the result of 
physical therapy performed at the Department of Veterans 
Affairs Medical Center in Grand Island, Nebraska is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right arm claimed to be the 
result of physical therapy performed at the Department of 
Veterans Affairs Medical Center in Grand Island, Nebraska is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


